445 Pa. 604 (1971)
Commonwealth
v.
Webb, Appellant.
Supreme Court of Pennsylvania.
Argued November 15, 1971.
December 20, 1971.
Before JONES, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
Louis W. Fryman, with him Steven J. Hartz, and Becker, Fryman & Ervais, for appellant.
Joseph P. Work, General Counsel State Horse Racing Commission, with him J. Shane Creamer, Attorney General, for Commonwealth, appellee.
*605 OPINION PER CURIAM, December 20, 1971:
Allocatur was improvidently granted, and the appeal is dismissed.
Mr. Chief Justice BELL and Mr. Justice BARBIERI took no part in the consideration or decision of this case.